 



Exhibit 10.1
Calumet GP, LLC
Long-Term Incentive Plan
Grant of Phantom Units with DERs

         
Grantee:
       
 
 
 
   
 
       
Grant Date:
  _______________, 200___    

1.   Grant of Phantom Units with DERs. Calumet GP, LLC (the “Company”) hereby
grants to you ______Phantom Units under the Calumet GP, LLC Long-Term Incentive
Plan (the “Plan”) on the terms and conditions set forth herein and in the Plan,
which is incorporated herein by reference as a part of this Agreement. Beginning
effective ______this grant of Phantom Units also includes a tandem grant of a
DER with respect to each Phantom Unit. You shall not be credited with DERs for
any distributions made with respect to a Unit prior to ______.   2.   Vesting.

  (a)   Phantom Units. Except as otherwise provided in Paragraph 3 below, the
Phantom Units granted hereunder shall vest 25% on the first ______ following the
Grant Date and an additional 25% shall vest on each subsequent ______ with final
vesting occurring on the fourth ______ following the Grant Date.     (b)   DERs.
The right to receive DERs on and after ______shall be 100% vested on and after
that date. If a tandem Phantom Unit is forfeited, your tandem DER with respect
to such Phantom Unit shall automatically terminate at that time.

3.   Events Occurring Prior to Vesting.

  (a)   Death or Disability. If your employment with the Company terminates as a
result of your death or a disability that is expected to be permanent or of long
term duration, as determined by the Board, all outstanding Phantom Units then
held by you automatically shall become fully vested.     (b)   Other
Terminations from the Company. If your employment with the Company terminates
for any reason other than as provided in Paragraph 3(a) above, all unvested
Phantom Units then held by you automatically shall be forfeited without payment
upon such termination.     (c)   Change of Control. All outstanding Phantom
Units held by you automatically shall become fully vested upon a Change of
Control.     For purposes of this Paragraph 3, “employment with the Company”
shall include being an employee or a director of, or a consultant to, the
Company. However, if your Award is subject to Section 409A of the Code, whether
your employment with the Company has terminated will be determined in accordance
with the regulations issued under Section 409A.

 



--------------------------------------------------------------------------------



 



4.   Payments.

  (a)   Phantom Units. As soon as administratively practicable after the vesting
of a Phantom Unit, you shall receive from the Company one Unit for each such
vested Phantom Unit; provided, however, the Committee may, in its sole
discretion, direct that a cash payment be made to you in lieu of the delivery of
such Unit. Any such cash payment shall be equal to the Fair Market Value of the
Unit on the payment date. If more than one Phantom Unit vests at the same time,
the Committee may elect to pay such vested Award in Units, cash or any
combination thereof, in its discretion.     (b)   DERs. On or as soon as
practicable following the date a cash distribution is made by the Partnership
with respect to a Unit, provided such cash distribution is made on or after
______, the Company shall pay you with respect to each Phantom Unit then held by
you, an amount of cash equal to the amount of cash distributed with respect to a
Unit.

5.   Limitations Upon Transfer. All rights under this Agreement shall belong to
you alone and may not be transferred, assigned, pledged, or hypothecated by you
in any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process. Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.   6.   Restrictions. By accepting this grant, you agree that any Units
which you may acquire upon payment of this award will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
federal or state securities laws. You also agree that (i) the certificates
representing the Units acquired under this award may bear such legend or legends
as the Committee deems appropriate in order to assure compliance with applicable
securities laws, (ii) the Company may refuse to register the transfer of the
Units to be acquired under this award on the transfer records of the Partnership
if such proposed transfer would in the opinion of counsel satisfactory to the
Partnership constitute a violation of any applicable securities law, and
(iii) the Partnership may give related instructions to its transfer agent, if
any, to stop registration of the transfer of the Units to be acquired under this
award.   7.   Withholding of Taxes. To the extent that the vesting or payment of
a Phantom Unit or DER results in the receipt of compensation by you with respect
to which the Company or an Affiliate has a tax withholding obligation pursuant
to applicable law, the Company or Affiliate shall withhold from any cash payment
such amount of money as may be required to meet its withholding obligations
under such applicable laws. No payment of a vested Phantom Unit in the form of a
Unit shall be made pursuant to this Agreement until you have paid or made
arrangements approved by the Company or the Affiliate to satisfy in full the
applicable tax withholding requirements of the Company or Affiliate with respect
to such event, which may include the Company withholding a number of Units
having a value equal to the amount of its tax withholding obligation.

-2-



--------------------------------------------------------------------------------



 



8.   Rights as Unitholder. You, or your executor, administrator, heirs, or
legatees shall have the right to vote and receive distributions on Units and all
the other privileges of a unitholder of the Partnership only from the date of
issuance of a Unit certificate in your name representing payment of a vested
Phantom Unit.   9.   Insider Trading Policy. The terms of the Company’s Insider
Trading Policy are incorporated herein by reference. The timing of the delivery
of any Units pursuant to a vested Phantom Unit shall be subject to and comply
with such Policy.   10.   Binding Effect. This Agreement shall be binding upon
and inure to the benefit of any successor or successors of the Company and upon
any person lawfully claiming under you.   11.   Entire Agreement. This Agreement
constitutes the entire agreement of the parties with regard to the subject
matter hereof, and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to the Phantom Units
granted hereby. Without limiting the scope of the preceding sentence, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect.   12.   Modifications. Except as provided below, any modification of
this Agreement shall be effective only if it is in writing and signed by both
you and an authorized officer of the Company.   13.   Governing Law. This grant
shall be governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to conflicts of laws principles thereof.   14.  
Conflicts. In the event of any conflict between the terms of this Agreement and
the Plan, the Plan shall control. Capitalized terms used in this Agreement but
not defined herein shall have the meanings ascribed to such terms in the Plan,
unless the context requires otherwise.

              CALUMET GP, LLC
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

-3-